Exhibit 99.1 Company / Investor Contact: Marge Boccuti Manager, Investor Relations 610-832-7702 marge.boccuti@bdnreit.com Brandywine Realty Trust Announces $0.39 FFO per Diluted Share for the Fourth Quarter 2015 and $1.45 for 2015, Additional Disposition Activity and Provides Adjusted 2uidance of $1.23 to $1.30 per Diluted Share Radnor, PA, February 4, 2016 — Brandywine Realty Trust (NYSE:BDN) today reported its financial and operating results for the three and twelve months ended December 31, 2015.
